         Case: 3:18-cv-00767-wmc Document #: 24 Filed: 06/14/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

 DONTRE JOHNSON,

                 Plaintiff,                                  OPINION and ORDER
    v.
                                                            Case No. 18-cv-767-wmc
 UHERKA, and JARED GRADY,

                 Defendants.


         Pro se plaintiff Dontre Johnson, a prisoner at Waupun Correctional Institution

(“Waupun”), filed this lawsuit under 42 U.S.C. § 1983, claiming that in May of 2013,

defendants violated his constitutional rights during a strip search, as well as in refusing to

allow him to use the bathroom. On March 25, 2021, the court granted Johnson leave to

proceed against defendants Don Uherka and Jared Grady, on Eighth Amendment claims

related to the strip search, but denied Johnson leave to proceed on his allegations that he

had to wait to use the bathroom for approximately one hour, and then was denied toilet

paper when he was eventually allowed to use the bathroom. Johnson has filed a motion

seeking reconsideration of the court’s decision denying him leave to proceed on an Eighth

Amendment claim that he was denied toilet paper after using the bathroom. (Dkt. #19.)

For the reasons that follow briefly, the court denies that motion.




                                          OPINION

         Johnson maintains that Uherka’s denial of his request for toilet paper in particular

supports an Eighth Amendment conditions of confinement claim, arguing that when
       Case: 3:18-cv-00767-wmc Document #: 24 Filed: 06/14/21 Page 2 of 3




Uherka denied him toilet paper, he denied the basic human need of the ability to maintain

personal hygiene. However, Johnson had alleged in his amended complaint that after he

used the bathroom, he was brought to a cell, and, critically, he has not alleged that he was

denied toilet paper at that point.      Even construing Johnson’s allegations generously,

Johnson may have been without means to clean himself for an hour or two. Such a short

period of time being denied access to toilet paper does not subject a prisoner to

constitutionally infirm conditions of confinement. Indeed, the Court of Appeals for the

Seventh Circuit has held that prisoners who went multiple days without toilet paper did

not suffer an Eighth Amendment violation. Dye v. Lomen, 40 Fed. App'x 993, 995, 997

(7th Cir. 2002) (plaintiff was without toilet paper for two to three days, but the court

found no constitutional violation); Harris v. Flemming, 839 F.3d 1232, 1234–36 (7th Cir.

1988) (plaintiff’s lack of toilet paper, among other unpleasant conditions, for five days,

was not cruel and unusual punishment); see also Johnson v. Kammer, No. 20-CV-0872-BHL,

2020 WL 6063477, at *2 (E.D. Wis. Oct. 14, 2020) (“Being without toilet paper for

approximately eight-and-a-half-hours, including having to use the bathroom once without

toilet paper, is not extreme.”). Therefore, seeing no error of law or fact in the court’s order

denying him leave to proceed on a claim related to his inability to clean himself with toilet

paper after using the bathroom, the court will deny Johnson’s motion.




                                              2
     Case: 3:18-cv-00767-wmc Document #: 24 Filed: 06/14/21 Page 3 of 3




                                      ORDER

     IT IS ORDERED that plaintiff Dontre Johnson’s motion to alter or amend (dkt.

#19) is DENIED.


     Entered this 14th day of June, 2021.

                                      BY THE COURT:

                                      /s/

                                      WILLIAM M. CONLEY
                                      District Judge




                                            3
